PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/705,479
Filing Date: 6 Dec 2019
Appellant(s): McCune et al.



__________________
Michael J. Schwartz (Reg. No: 79,754)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the Appellant’s arguments to the rejections made under 35 U.S.C. §103 over Law in view of Smith
The Office respectfully disagrees with the Appellant’s arguments that the rejection fails to establish a motivation to combine the references.  First, the Appellant argues that the rejection fails to establish that the titanium nitride (TiN) coating of Smith would be an appropriate lubricous coating for the journal pin of Lee.  TiN has a higher coefficient of friction than MoS2 (which comprises the coating of the journal pin of Law), and therefore the Appellant argues that the proposed combination would significantly increase the coefficient of friction and thus make Law unsatisfactory for its intended purpose.  In addition, the Appellant argues that the properties of TiN disclosed in the two webpages cited in the arguments section of the Final Rejection (https://brycoat.com/surface-engineering/brycoat-pvd-coating-solutions/brycoat-titanium-nitride-tin-coatings/ and https://www.calicocoatings.com/coating-data-sheets/titanium-nitride-pvd-tin-coating/) are improperly cited.  The Appellant argues that it appears the Examiner is citing the webpages to support that TiN was known as a lubricous coating in bearing applications, and even if TiN does contain the cited properties, the Appellant argues that the combination would still be improper because TiN does not necessarily have “low friction” or “increased lubricity” compared to MoS2.  Second, the Appellant argues that the stated motivation of “making the 2 coating, in particular because no evidence has been provided of coating thickness, which would be necessary to determine a weight advantage.  In addition, the Appellant argues that the cited sections in Smith only refer to the weight savings of a titanium bearing as a whole and do not specify that the TiN coating provided weight savings.  Third, the Appellant argues that, since Law is concerned with a journal pin of a gear system and Smith is concerned with a spherical bearing in a landing gear system, and since these two operate bearings in very different environments, one of ordinary skill would not combine Law with Smith, even if Law and Smith are analogous art.  Because of these reasons, the Appellant argues the rejections should be reversed.  The Office respectfully disagrees.
First, the rejection does establish that the TiN coating of Smith would be an appropriate lubricous coating for the journal pin of Law.  Although TiN does have a higher coefficient of friction than MoS2, TiN is still a lubricous coating that is appropriate for use in a bearing.  Smith discloses TiN uses as a coating in a bearing (see Smith: Figures 1-2 & Column 2, Lines 11-26), and the cited webpages disclose that TiN comprises the properties of low friction and increased lubricity.  It is these properties, and only these properties, for which the webpages are cited.  Smith already discloses that TiN is an appropriate coating for use in a bearing application; the webpages simply disclose that TiN has the inherent properties of low friction and increased lubricity.  Even though the TiN coating does have a higher coefficient of friction than the MoS2 coating, with Smith disclosing that TiN is an appropriate coating for use in a bearing and the webpages disclosing that a TiN coating has low friction and increased lubricity, the TiN coating 
Second, the stated motivation of “making the journal support pin lighter in weight” is adequately supported.  The rejection discloses that before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the journal support pin of Law with a titanium body and an outer surface having a surface hardness that is harder than the body, as taught by Smith, for the purpose of making the journal support pin lighter in weight (Column 1, Lines 18-21; Column 2, Lines 47-52).  The modification comprises changing both the material of the body and of the outer surface, and this modification as a whole reduces the weight of the journal support pin.  The advantage of reduced weight does not derive just from the modification of the outer surface as the Appellant argues; the advantage is derived from the modification of the materials as a whole (the body and the outer surface).  In addition, the use of titanium to reduce weight in bearings is well known in the art (see Smith: Column 1, Lines 18-21).  Therefore, the motivation of making the journal support pin lighter in weight by modifying both the material of the body of the journal pin and the material of the outer surface of the journal pin together is adequately supported.
Third, one of ordinary skill would combine the teachings of Law and Smith, despite Law being concerned with a journal pin of a gear system and Smith being concerned with a spherical bearing in a landing gear system.  Law and Smith are analogous art (due to them both being reasonably pertinent to the Appellant’s problem of limiting additional weight associates with gear reduction), and art that reads on the claimed invention is considered from the pool of analogous art.  Both Law and Smith disclose metal bearings for use in airplane applications, wherein the bearings comprise a lubricous outer coating.  Therefore, one of ordinary skill would 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L SEHN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747    
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.